DETAILED ACTION


  Applicant's submission filed on 12/20/2020 has been entered.

Claim Objections
Claims 1, 4, 8, and 12 are objected to because of the following informalities:  
Referring to claims 1, 4, 8, and 12, the limitation “wherein the unit conductive patterns includes …. with side surfaces of the unit conductive patterns to a total number of the plurality of nano structures is 70% or more; and a connection portion connecting the at least two unit conductive patterns, wherein a width of the connection portion is 50% to 60% of a width of the unit conductive patterns.” is unclear or lacks antecedent basis.
Claim 1 mentions at least two conductive patterns, therefore the term “the unit conductive pattern” is missing plurality or unclear.
Similar reason applied to claims 4, 8, and 12.

  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 



Claims 1-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (US20150041302, hereinafter Okumura) in view of Fujikawa et al. (US20090061170, hereinafter Fujikawa) and Wang et al. (US20140160374, hereinafter Wang)


Referring to claim 1, Okumura discloses a conductive pattern (figure 1) including at least two unit conductive patterns (at least two 22), 
the unit conductive patterns includes a plurality of nano structures having both ends (22 having nano tubes, nano wires , paragraph 0074-0075 states, “As the material forming the X electrode films 10 and the Y electrode films 20, a composite material in which ultrafine conductive carbon fibers such as carbon nanotubes, carbon nanotubes, carbon nanowires, carbon nanofibers,”).

Okumura fails to disclose a plurality of nano structures having both ends;
a first ratio of a number of the plurality of nano structures in which both ends are in contact with side surfaces of the unit conductive pattern to a total number of the plurality of nano structures is 70% or more; and 


Fujikawa discloses a plurality of nano structures having both ends (paragraph 0044 of Fujikawa states, “The line-shaped nanostructure may be either completely embedded within the resin film with the exception of the two end portions,)
wherein a ratio of the nano structure (3, paragraph 0037 states, “metal nanotube and metal nanowire made of ….silver …. are used for the ultra fine conductive fiber 3 in the conductive layer 2) in which both ends are in contact with side surfaces of a conductive pattern (31 and 21a as a whole) is 70% or more of a total nano structure (see 21a figure 1, paragraph 0044 states, “Furthermore, in order to generate a start point and end point in those cases where heat or electricity is to be conducted through the resin, the two ends of the line-shaped nanostructure are preferably exposed at the side surfaces of the resin film”; paragraph 00319 states, “the side wall portions 21a of the coating film 21” and paragraph 0048 states, “nanostructures composed of a coating film having a width of several nanometers to several tens of nanometers can be obtained, and the width of these structures can also be controlled with comparative ease.”).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the invention was made to modify the conductive pattern  of Okumura to have nanostructure arrangement as taught by the Fujikawa in the conductive pattern including the unit conductive pattern and connection portion of the Okumura because paragraph 0044 states, “in order to generate a start point and end point in those cases where heat or electricity is to be conducted through the resin, the two ends of the line-shaped nanostructure are preferably exposed at the side surfaces of the resin film” and paragraph 0047 states, “a nanostructure of excellent electrical conductivity or thermal conductivity (hereinafter also referred to as a “conductive nanostructure”), wherein a metal, a conductive polymer, or the like is used as the material, is deposited inside a resin film, heat or electricity is transmitted through the resin film only via the medium of the conductive nanostructure”.

Wang discloses a connection portion connecting the at least two unit conductive patterns, wherein a width of the connection portion is approximately  50% to 60% of a width of the unit conductive pattern (connection portion between portion 141 is approximately 50% to 60% sin figure 1).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the invention was made to modify the conductive pattern of Okumura to have conductive arrangement as taught by the 


Referring to claim 2, Okumura in view of Fujikawa and Wang disclose the conductive pattern of claim 1, further comprising a matrix containing the plurality of nano structures. (paragraph 0076 states, “As the material forming the X electrode films 10 and the Y electrode films 20, a composite material in which ultrafine conductive carbon fibers such as carbon nanotubes, carbon nanotubes, carbon nanowires, carbon nanofibers, or graphite fibrils or ultrafine conductive fibers made of a silver material are dispersed in a polymer material that serves as a binder”).

Referring to claim 3, Okumura in view of Fujikawa disclose the conductive pattern of claim 1, further comprising wherein the matrix is formed to extend continuously over the unit conductive patterns and the connection portion. (20 having binder also includes connecting portion between conductive patterns, paragraph 0076 of Okumura states, “As the material forming the X electrode films 10 and the Y electrode films 20, a composite material in which ultrafine conductive carbon fibers such as carbon nanotubes, carbon nanotubes, carbon nanowires, carbon nanofibers, or graphite fibrils or ultrafine conductive fibers made of a silver material are dispersed in a polymer material that serves as a binder”).

Referring to claim 4, Okumura in view of Fujikawa disclose the conductive pattern of claim 2, wherein an end of at least a portion of the plurality of nano structures in contact with a side surface of the unit conductive pattern is exposed to an outside of the matrix (see nano structures in Fujikawa in the rejection of claim 1).

Referring to claim 5, Okumura in view of Fujikawa disclose the conductive pattern of claim 2, wherein the matrix includes a conductive material. (paragraph 0076 of Okumura states, “As the material forming the X electrode films 10 and the Y electrode films 20, a composite material in which ultrafine conductive carbon fibers such as carbon nanotubes, carbon nanotubes, carbon nanowires, carbon nanofibers, or graphite fibrils or ultrafine conductive fibers made of a silver material are dispersed in a polymer material that serves as a binder”).

Referring to claim 6, Okumura in view of Fujikawa disclose the conductive pattern of claim 2, wherein the matrix prevents oxidation of the plurality of nano structures. (by having claimed material, claimed function is satisfied; paragraph 0076 of Okumura states, “As the material forming the X electrode films 10 and the Y electrode films 20, a composite material in which ultrafine conductive carbon fibers such as carbon nanotubes, carbon nanotubes, carbon nanowires, carbon nanofibers, or graphite fibrils or ultrafine conductive fibers made of a silver material are dispersed in a polymer material that serves as a binder….polycarbonate (PC), polypropylene (PP), polyamide (PA), acrylic, polyimide, epoxy resin, phenol resin, aliphatic cyclic polyolefin”).

Referring to claim 7, Okumura in view of Fujikawa disclose the conductive pattern of claim 2, wherein the plurality of nano structures is dispersed inside the matrix (see nano structures in Okumura and Fujikawa in the rejection of claim 1).

Referring to claim 11, no patentable weight has been given to the method of manufacturing limitations (i.e., wherein the plurality of nano structure is formed by electro-spinning.), since “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura, Fujikawa, Wang and Glatowski et al. (US20060257638, hereinafter Glatowski).


Referring to claim 8, Okumura in view of Fujikawa and Wang disclose the conductive pattern of claim 1, but fail to disclose wherein the plurality of nano structures includes a first nano structure and a second nano structure, wherein an end of the first nano structure and an end of the second nano structure are in contact with the same side surface of the unit conductive pattern, and wherein the first nano structure and the second nano structure are electrically connected directly to each other inside the unit conductive pattern.

Glatowski discloses wherein the plurality of nano structures includes a first nano structure and a second nano structure, wherein an end of the first nano structure and an end of the second nano structure are in contact with the same side surface of the unit conductive pattern, and wherein the first nano structure and the second nano structure are electrically connected directly to each other inside the unit conductive pattern (see nanostructures in figure 3 and/or 2).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the invention was made to modify the conductive pattern of Okumura in view of Fujikawa and Wang having nanostructure having curved surface as taught by Glatowski in order to increase flexibility or stretchability of the conductive pattern or layer to prevent cracking or breaking of nanostructure.

Referring to claim 9, Okumura in view of Fujikawa and Wang disclose the conductive pattern of claim 1, wherein the plurality of nano structures is formed in a cylindrical shape.
Glatowski discloses wherein the plurality of nano structures is formed in a cylindrical shape (see nanostructure in figure 3).
It would have been obvious design choice to the ordinary skill in the art before the effective filing date of the invention to modify the conductive pattern of Okumura in view of Fujikawa and Wang having nanostructures shape as taught by Glatowski the ordinary skill in the art would consider cylindrical shape nanostructures because of widely and most commonly available as nanotubes and nano rods which limits or reduces product cost. 

Referring to claim 10, Okumura in view of Fujikawa and Wang disclose the conductive pattern of claim 1, wherein the plurality of nano structures comprises a silver (Ag) material.
Glatowski discloses wherein the plurality of nano structures comprises a silver (Ag) material. (Paragraph 0037 states “metal nanotube and metal nanofiber made of ….silver”).
It would have been obvious design choice to the ordinary skill in the art before the effective filing date of the invention to modify the conductive pattern of Okumura in view of Fujikawa and Wang having nanostructures shape as taught by Glatowski, because silver is one highly conductive metal used to attain high 


Referring to claim 12, Okumura in view of Fujikawa and Wang disclose the conductive pattern of claim 1, wherein at least a portion of the plurality of nano structures in which both ends are in contact with side surfaces of the unit conductive pattern has a curved shape and intersects a virtual straight line between the both ends at one or more points other than the both ends.

Glatowski discloses wherein the at least one of the plurality of nano structures has a curved shape and intersects a virtual straight line between the first end and the second end at least one point other than the first end and the second (see nanostructure in figure 3 and/or figure 2).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the invention to modify the conductive pattern of Okumura in view of Fujikawa and Wang having nanostructures as taught by Glatowski in order to increase flexibility or stretchability of the conductive pattern or layer to prevent cracking or breaking of nanostructure.



Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PARESH H PAGHADAL/           Examiner, Art Unit 2847